

116 HR 1051 IH: Back Pay Fairness Act of 2019
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1051IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Ms. Sewell of Alabama (for herself, Mr. Ruppersberger, Ms. Moore, and Mr. Raskin) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend section 1341 of title 31, United States Code, to require payment of interest on back pay for employees affected by a lapse in appropriations. 
1.Short titleThis Act may be cited as the Back Pay Fairness Act of 2019. 2.Interest on back pay for employees affected by a lapse in appropriations (a)In generalSection 1341(c) of title 31, United States Code, is amended—
(1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:

(3)
(A)If a payment under paragraph (2) to an employee furloughed as a result of a covered lapse in appropriations or to an excepted employee is made after the regularly scheduled pay date for such payment in the absence of a lapse in appropriations, the payment shall include an interest payment prorated daily which shall accrue from such regularly scheduled pay date. (B)An interest payment under subparagraph (A)—
(i)shall be computed at the rate of interest established by the Secretary of the Treasury under section 3902 that is in effect on the first day of the covered lapse in appropriations; and (ii)shall be in addition to any other remedy available under any other law, rule, or regulation..
(b)ApplicabilityThe amendments made by this section shall apply with respect to any covered lapse in appropriations (as defined in section 1341(c) of title 31, United States Code) that begins before, on, or after the date of enactment of this Act. 